—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered November 22, 1989, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him to an indeterminate term of 2 to 6 years, unanimously affirmed.
Defendant’s claim that the trial court improperly charged the jury in its supplemental instructions is unpreserved for review (CPL 470.05 [2]), and we decline to review in the interest of justice. Were we to review, the error, if any, would not warrant reversal in view of the overwhelming evidence of defendant’s participation in the assault (see, People v Crimmins, 36 NY2d 230), and the fact that the court, in its initial charge, repeatedly emphasized the People’s obligation with respect to the elements necessary to establish accomplice liability. Concur — Milonas, J. P., Ellerin, Asch, Kassal and Rubin, JJ.